Citation Nr: 0740918	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1978 to January 1979 and from October 1979 to August 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

In a July 2007 decision, the Board remanded this issue in 
order to schedule the veteran for a hearing in person before 
the Board at the RO (Travel Board hearing).  The veteran 
failed to appear for that hearing.  He requested to 
reschedule this hearing, but the motion for rescheduling was 
denied.  38 C.F.R. § 20.704 (2007).

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1997 decision, the Board denied entitlement to 
service connection for a back disorder.  A March 2004 Board 
decision found that new and material evidence had not been 
submitted to reopen the claim.  

2.  Evidence received since the March 2004 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The March 2004 Board decision, which denied entitlement 
to service connection for a back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 2004 decision is new 
and material and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

The June 1997 Board decision denied service connection for a 
back disability on the basis that the veteran's claim was not 
well grounded as there was no evidence that his back 
disability was related to service.  Board decisions are final 
on the date of the date stamped on the face of the decision, 
unless the Chairman of the Board ordered reconsideration of 
the decision.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 
38 C .F.R. § 20.1100 (2007). 

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
This provision is inapplicable here because the veteran's 
claim became final prior to July 14, 1999.  Thus, new and 
material evidence is needed to reopen the claim.  

In a decision dated in March 2004, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.  

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in March 
2004.

The veteran filed an application to reopen his claim for 
service connection for a back disability that was received in 
May 2004.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the March 2004 rating decision 
includes the June 2006 statements of the veteran, his sister, 
his aunt, a fellow veteran and his mother that the veteran 
had a continuity of back symptoms since his active duty.  The 
veteran stated that he had experienced back problems since 
injuring it in various falls during active duty. 

Additionally, in a May 2006 treatment note, Dr. Marshall 
White stated that the veteran's back pain began in 1981 and 
intensified over the next several decades.

The statements that the veteran had continued to suffer from 
a back disability pertains to the previously unestablished 
element of a link between a current back disability and 
service.  Therefore, new and material evidence has been 
submitted and the claim for service connection for a back 
disability is reopened.   


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a back disability 
is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is a current diagnosis of chronic back 
pain with facet arthritis at L4-5 and the veteran has 
testified to current back symptoms and a continuity of 
symptomatology.

The Board notes that the veteran underwent a VA examination 
for his back condition in October 1995.  The diagnosis was 
chronic mechanical back pain.  However, the examiner did not 
give an opinion as to whether the back condition was related 
to service.  

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current back condition and service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has a 
current back disability that is related 
to service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that any back 
condition began in service or is 
otherwise the result of a disease or 
injury in service.  The examiner should 
provide a rationale for these opinions.

2.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


